FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 26, 2022

                                     No. 04-22-00283-CR

                          EX PARTE Amanda Marie MONTOYA

                 From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11671
                      Honorable Kevin M. O'Connell, Judge Presiding


                                       ORDER

       Appellant’s brief was due on August 22, 2022. After the due date, Appellant filed a
motion for a four-day extension of time to file the brief.
        Appellant’s motion is granted. Appellant’s brief is due on August 26, 2022. See TEX. R.
APP. P. 38.6(d).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court